COURT OF APPEALS
                        SECOND DISTRICT OF TEXAS
                             FORT WORTH

                            NO. 02-16-00375-CV


In re Courtney Lee                    §      Original Proceeding

                                      §      From the 89th District Court

                                      §      of Wichita County (57,660-C*1-2)

                                      §      November 14, 2016

                                      §      Opinion by Chief Justice Livingston

                               JUDGMENT

      This court has considered the petition for writ of mandamus and writ of

prohibition filed by relator Courtney Lee.    It is ordered that the petition is

dismissed as moot.


                                  SECOND DISTRICT COURT OF APPEALS



                                  By /s/ Terrie Livingston
                                     Chief Justice Terrie Livingston